FE NHWOOVWLAL3 ©

Case: 1:19-cv-02874-PAG Doc #:1 Filed: 12/12/19 1of 7. PagelD #: 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

Walter J Tornstrom 1 ° 19 CY O87

Plaintiff,

“ GAURHAN
JUDGE GAUS FILED
United States Environmental

Protection Agency MA . JUDGE RUIZ DEC 12 2019

UVLERK, U.S. DISTRICT COUR
Defendant NORTHERN DIST
HBetacr OF OHIO

 

ri

5

 

Plaintiff, Walter J Tornstrom, individually sues the Defendant.
United States Environmental Protection Agency ("Defendant United

States Enviornmental Protection Agency") and he alleges as follows:

PRELIMINARY STATEMENT

t. This is an action for the theft and destruction of chemicals
owned by the plaintiff and theft and destruction of chemicals owned
by Karl Industris, Inc. which were collateral for notes and accrued
interest owed to the plaintiff, liquidated damages, attorneys’ fees,
costs, and interest.

2. This claim is for compensation under the Federal Tort Claims
Act (FTCA for the Act). 28 U.S.C. && 2671-2680. Property was removed
in a negligent and wrongful act not notifying plaintiff, as had been
advised to Defendant’s employee, Stephen Wolfe, who had ownership and

secured interest in properties.

JURISDICTION AND VENUE
4%. This Court has subject matter jurisdiction pursuant to 28

-~{-
Case: 1:19-cv-02874-PAG Doc #:1 Filed: 12/12/19 2 of 7. PagelD #: 2

U.S.C. & 1331 and 29 U.S.C, & 201 because this civil action arises
under the Constitution and law of the United States. This Court also
has subject matter jurisdiction pursuant 28 U.8.C. & {1367 because

the state law claims asserted herein are 890 related to claims in this
action over which this Court has subject matter jurisdiction that they
form part of the same Case and controversy under Article Jil of the
United States Constitution.

4, Venue is proper in this district pursuant to 28 U.S.C, &
1391(b)(ii} because acts giving rise to claims of Plaintiff occurred
within the Northern District of Ohio, Eastern Division, and Defendants
regularly conduct business in and have engaged in the wrongful conduct
alleged herein - and, thus are subject to personal jurisdiction in -

this judicial district.

PARTIES
5. At all material times, Plaintiff is an indivdiuval residing in
Lake County, Ohio.
G. At all material times, Defendant US Environmental Protection

Agency transacted business, had offices, and/or maintains agents for
the transactioons of its customary business in Lake County, Ohio and
Portage County, Ohia.

7, Defendant solely or individually through an enterprise or
agent. directed and exercised contro] over Plaintiff’s assets and

Kar] Industries, Inc. assets at times after December 30, 2016.

NATURE OF THE CLAIM
8, Plaintiff filed a ciaim under the Federal Tort Claims Act

di"

 

 

 

 
 

Case: 1:19-cv-02874-PAG Doc #:1 Filed: 12/12/19 3 of 7. PagelD #: 3

(FTCA) which is federal legislation enacted in 1946 that provides a
legal means for compensating individuals who have suffered persona]
injury, death or property loss or damage caused by the negligent or
wrongful act or omission of an employee of the federal government,
It allows individuals to recover monetary damages from the United
States under circumstances where the United States, if a private
person, would be liable in accordance with the law of the place
where the negligent or wrongful act or omission occurred.

5, As advised by USEPA in a telephone call to its offices in
February. 2019 Claim Number: TOR-19-050009 was filed on March 25,
2019 with Defendant US Environmental Protection Agency. Claim was
for $236,991.00 as of 12-31-2016 for property securing notes
receivable held by plaintiff owed by Karl Industries, Inc.. 114415
Chamberlain Road, Aurora, OH 44202,

10, Notice of the secured interest and copies of the recorded
ucc filing with the State of Ohio had been provided to Defendant’s
employees, Stephen Wolfe, located in Ohio and Ms. Rachel Zander.
Attorney for EPA in Chicago, TL in October, 2017. Verbal notice
was provided to each by telephone prior to letters and copies of
the UCC filings being mailed to each.

Li. May 15, 2019, sixty-one days after filing: letter sent
from Defendant EPA’s Washington office written by Defendant’s employee
Kevin Collins advising that claim did not fall under the purview of
the Inspector General. Plaintiff was advised that it was the wrong
EPA department, Collins did forward it to correct department after
hesitating with a comment that 4 “eonflict of interest" for him could

—3-

 

 
 

Case: 1:19-cv-02874-PAG Doc #: 1 Filed: 12/12/19 4 of 7. PagelD #: 4

be involved even if the claim was just delivered to an office in the
same building by him.

12. May 28, 2019, almost two weeks later. email received from
Defendant’s employee Kenneth Redden acknowledging receipt of claim
form. Claim number TOR-19-050009 was assigned. Defendant’s employee
Kenneth Redden stated he would be in contact should he require
further information. To date NO further information request.

13. June 27, 2019 plaintiff provided cost value of inventory
taken regarding claim. No response. Plaintiff also requested status
of ckaim. No response.

14, July 29 and 30, 2019 emails offering assistance to
Defendant’s employee Kenneth Redden to resolve claim. No response,

15. Mid August. Several telephone calls to Defendant’s employee
Kenneth Redden’s telephone number. Answer message stated he would be
out of town until August 22. Not true. August 23 call elicited
message that he would be out of town about another week or more.

6. Message cantact Defendant’s employee Ann Sisson for
Defendant’s employee Kenneth Redden stated Plaintiff claim had been
denied June 13 and notice had been sent certified mail. Plaintiff
never received notice. Evidently returned to EPA office. Supposed
follow-up notice sent by certified mail also, Never received hy
Plaintiff. Very careless administration. Two certified notices
never followed up until Plaintiff inquired.

17, August 29, 2019. Message left on Defendant’s employee
Kenneth Redden’s answering device that Plaintiff was at least
entitled to a call/cantact because of “common courtesy". Plaintiff

hm

 
Case: 1:19-cv-02874-PAG Doc #:1 Filed: 12/12/19 5o0f 7. PagelD#: 5

received email August 29 stating history of mailings. Total jack of

caring and using up over two months of six month requirement to file

in court. Just carelessness and probably not caring uniess plaintiff
pursued matter relentlessly.

18. August 30, 2019 email of denial received from Defendant’s
employee Kenneth Redden. Text in email and actual denial letter
mentioned “EPA regrets the medical conditions you have described ..."
There were not any "medica] conditions” mentioned in claim at all.
Ansnwer back from Defendant's employee Kenneth Redden was that it was

a "typo". Ft should not have even been mentioned. A "typo" is

 

hitting an incorrect key on a typewriter or reading an incorrect word,

 

Again careless handling of a matter.

 

19. No explanation to Plaintiff of which chemicals removed and
destroyed were hazardous ot which chemicals were not hazardous and
did not have to be removed and destroyed was given in any of the
communications from Defendant EPA. Even hazardous chemicals can
be part of an inventory for operating a business,

20, No explanation has been given to Plaintiff regarding whe
made decisions regarding complete removal and destruction of all
chemicals involved and under what rules, regulations and authority.

2i. Denial letter for claim made under Federal Tort Claims Act
cites "The Act authorizes agencies to consider. settle and compromise
money claims for injury, harm or death or preaperty damage caused by
the negligent or wrongful acts or omissions of EPA or its employees
while acting within the scope of their employment." pefendant EPA
took and destroved all chemicals in a negligent manner after secured

-—a-

 
 

Case: 1:19-cv-02874-PAG Doc #:1 Filed: 12/12/19 6 of 7. PagelD #: 6

intetest notice provided to pefendants employees Stephen Wolfe and
Ms. Rachel Zander of EPA Chicago office. Federal Tort Claims Act
also authorizes agencies toa “consider, settle and compromise money
claims ... . There has been no such offer or no such action by
Defendant EPA, employees Kenneth Redden or Angelia Talbert-Duarte.

22, Defendant EPA has acted under its own rules. regulations and
interpretations thereof in this matter. This deference doctrine
should not be accepted for Plaintiff’s claim, In this situation any
ambiguity in a statute supposedly should be left to the the agency to
resolve its own matter, not a court. This should not be. As Justice
Clarence Thomas cites, "not only do we have bureaucrats making rules
like a legislature and interpreting them like a judge, but also the
interpretations amount to a further Jlawmaking power, with no checks
and balances whatever."

23, The Federal Tort Claims Act authorizes agencies to settle and
compromise money claims for ... property damage caused by negligent
oer wrongful acts or omissions of EPA of its employees while acting
within the scope of their employment as cited above. The denial of
this Federal Tort Claims Act settlement citation is not correct,
Defendant EPA cannot be all parts, legislative, judicial and

administrative, in deciding claims.

FEDERAL TORT CLAIMS ACT
APPROPRIATE TO SETTLE PLAINTIFF CLAIM
24, Plaintiff realleges and incorporates by reference all
allegations in preceding paragraphs.

-6-

 
 

 

Case: 1:19-cv-02874-PAG Doc #:1 Filed: 12/12/19 7 of 7. PagelD #: 7

25. Defendant EPA practice of not settling Plaintiff’s claim for
$246,991.00 because of its denial under the supposed provisions of the
Federal Tort Claims Act violates its own text and terms.

36. Plaintiff further is entitled to and asks for interest fram
the date Defendant EPA took control of Karl Industries, Inc. property
and that of the Plaintiff. also on site.

WHEREFORE, Plaintiff, Walter J Tornstrom, individually. respectfully
requests that this Court grant relief in Plaintiff’s favor, and
against Defendant United States Environmental Protection Agency for
compensation of $236,991.00 for the taking and destruction of all
chemicals of Karl Industries, Ine. and Plaintiffs chemicals plus
interest in addition which has accrued after Defendant EPA took
control of the chemicals, reasonable attorney fees, costs and
disbursements of this action, and any additional relief this Court

deems just and proper,

Byi VG! ZosmBn

WALTER J TORNSTROM

ProSe Plaintiff

8735 Palomino Trail
Kirtland, OH 44094
Telephone: 440-256-8894
Email: wtornstrom@vahac.com
Plaintiff

 

 
